Citation Nr: 1031267	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1941 to December 1945.  He was awarded the Combat 
Infantryman Badge and the Purple Heart medal.  The Veteran died 
in April 1992.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal of March and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.

In her September 2008 substantive appeal [VA Form 9], the 
appellant requested a personal hearing before the Board.  The 
appellant subsequently withdrew this request before a hearing was 
scheduled, specifically requesting that the appeal be forwarded 
to the Board as soon as possible.  See a November 13, 2008 
statement of the appellant's representative.  Accordingly, the 
appellant's hearing request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(e); 20.704(e) (2009).

In June 2009, the Board remanded the appellant's claim to the 
agency of original jurisdiction (AOJ) for further procedural 
development.  Such was achieved.  
The AOJ readjudicated the appellant's claim in an October 2009 
supplemental statement of the case (SSOC).  The claims file was 
returned to the Board for further appellate review.  

Finally, in January 2010, the Board solicited an expert medical 
opinion from a physician with the Veterans Health Administration 
(VHA) concerning whether the Veteran's cause of death was related 
to his military service.  The Board has received the requested 
VHA opinion, which has been provided to the appellant.  


Issue not on appeal

As was noted in the above-referenced June 2009 Board decision, 
the RO granted the appellant's previously-denied claim for an aid 
and attendance allowance in a September 2008 rating decision, 
effective March 6, 2008.  To the Board's knowledge, the appellant 
has not disagreed with this assigned effective date.  
Accordingly, the issue is not in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such 
as the compensation level assigned for the disability or the 
effective date of service connection].

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Army 
from November 1941 to December 1945.  The Veteran was a combat 
veteran.  

2.  The Veteran died in April 1992.  The death certificate lists 
the cause of death as congestive cardiac failure due to ischemic 
cardiomyopathy as a consequence of coronary artery disease.  
Renal failure was also listed as a contributing cause of death.

3.  At the time of the Veteran's death, service connection was in 
effect for scars on his forehead and his right and left legs due 
to shrapnel wounds, each rated noncompensably [zero percent] 
disabling.  

4.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the Veteran's military 
service and his death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As was noted in the Introduction above, the Board remanded the 
appellant's claim in June 2009 for further procedural 
development.  More specifically, the Board instructed the AOJ to 
provide the appellant with a Veterans Claims Assistance Act 
(VCAA) notice letter that conformed to the requirements outlined 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The AOJ was then 
to readjudicate the Veteran's claim after an appropriate amount 
of response time.  

The AOJ sent the appellant a VCAA letter dated September 2, 2009, 
which included the notice requirement outlined in Hupp.  The 
appellant did not respond to this letter.  The AOJ subsequently 
denied the appellant's claim in the above-referenced October 2009 
SSOC, and returned the claims folder to the Board for further 
appellate review. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and the pertinent implementing 
regulation, codified at 38 C.F.R.     § 3.159 (2009), provide 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under the 
VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by 
letters mailed in March 2008 and September 2009.  To the extent 
that the appellant may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to her in proceeding with the issuance of a 
final decision.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the appellant's claim in October 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran's VA post-service medical 
treatment records, the Veteran's death certificate, and various 
lay statements have been associated with the Veteran's claims 
file.  Neither the appellant nor her representative has 
identified any outstanding evidence, to include any other medical 
records, that could be obtained to substantiate her cause of 
death claim.  The Board is also unaware of any such outstanding 
evidence. 

It appears from the record that the Veteran's service treatment 
records are missing.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on 
the VA's responsibility to obtain a veteran's service treatment 
records.  The Board finds, however, that no useful purpose would 
be served in remanding this matter for more development.  In this 
case, the RO has attempted to locate the Veteran's service 
treatment records.  The RO first submitted a request to the NPRC 
in March 1979, asking for the Veteran's complete medical record.  
In April 1979, the NPRC responded that there are no service 
treatment records on file, and that the Veteran's records were 
"fire related."  See the April 10, 1979 Information Request 
Form.  There is no indication that any of the Veteran's service 
treatment records still exist.       

The Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile].  
So it is in this case.

In any event, there is no suggestion that the service medical 
records would contain any information which would be significant 
to the outcome of this appeal.  It is uncontroverted that the 
Veteran was wounded in action in France in August 1944.
There is no suggestion that he was treated for cardiovascular, 
renal, or psychiatric disorders in service.

As noted above, the Board obtained a VHA medical opinion in 
February 2010.  The report demonstrates that the examiner 
reviewed the Veteran's medical history and rendered appropriate 
diagnoses and opinions based on the questions presented by the 
Board.  Contrary to the appellant's recent contentions [see the 
August 6, 2010 Appellant's Brief], the Board finds that the VHA 
expert's medical opinions are adequately supported by clinical 
rationale.  They will be discussed in more detail below.  

As such, the Board finds that VA's duty to assist with respect to 
obtaining additional medical opinions with respect to the issue 
on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the appellant.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2009).  She has retained the services of a representative, 
and withdrew her request for a personal hearing. 

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).
  
Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including cardiovascular disease, 
when such is manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the veteran's death.                      
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2009).

Analysis

As has been explained earlier, the Veteran's service treatment 
records are missing and are presumed to have been lost in a July 
1973 fire at the National Personnel Records  Center in St. Louis, 
Missouri.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the appellant's claim has been undertaken with this heightened 
duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.     See 
Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
appellant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which would 
have required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

As was discussed above, the loss of the Veteran's service 
treatment records, although regrettable, is not significant to 
the outcome of this decision. 

The Veteran died in April 1992, approximately 46 years after his 
separation from service, at the age of 68.  The Veteran's death 
certificate lists the cause of death as congestive cardiac 
failure due to ischemic cardiomyopathy as a consequence of 
coronary artery disease.  Renal failure was also listed as a 
significant condition contributing to death.  No autopsy was 
performed.

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, she contends that the Veteran had 
posttraumatic stress disorder (PTSD) as a result of his in-
service combat experiences, and that PTSD in turn caused the 
Veteran to develop his fatal heart disease.  See the December 
2009 Appellant's Post Remand Brief, page 1.  The appellant has 
identified no other possible service-related cause of the 
Veteran's death.  

[The Board notes that at the time of his death in 1992 the 
Veteran was service connected for head and bilateral leg scars, 
each of which were rated noncompensably disabling.  However, the 
medical records and the death certificate did not refer to any of 
these disabilities in discussing the Veteran's death, and the 
appellant has not contended that these disabilities were in any 
way related to the Veteran's death.]    

In order to establish service connection for death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  There also 
is no question that the Veteran died of heart disease.  

With respect to element (2), in-service disease or injury, a 
review of the evidence does not suggest that heart disease was 
present in service or within the one year presumptive period 
after service [i.e., by December 1946].  See 38 C.F.R. 
§ 3.309(a).  A letter from a private physician dated in May 1969 
[approximately 24 years after the Veteran's separation from 
service] pertinently indicated that the Veteran's heart was 
"well within limits of normal to auscultation, palpation, 
percussion," and "P-2 normal, rhythm regular, rate about 80, 
tones and quality good."  See a May 2, 1969 letter from Dr. 
S.F.H.  

It does not appear that the Veteran was initially diagnosed with 
arteriosclerosis until October 1975, or with Arteriosclerotic 
Coronary Artery Disease (ASCAD) until July 1979, more than thirty 
years following the Veteran's separation from service.  See the 
Veteran's October 22, 1975 Physician's Report for Aid and 
Attendance;     see also the July 24, 1979 VA Progress Note, page 
5.  Accordingly, in-service heart disease is not demonstrated. 

With respect to PTSD, the evidence of record similarly fails to 
demonstrate the presence of PTSD, or of any other acquired 
psychiatric disability in service.  Significantly, no medical 
professional has diagnosed the Veteran with PTSD at any time 
following his separation from service in 1945 to the date of his 
death in April 1992, or at any time thereafter. 

The Veteran was diagnosed with anxiety in 1979 and 1980, and with 
depression in 1981.  See August 22, 1979, April 24, 1980, and 
July 17, 1981 VA treatment reports respectively.  Although the 
Veteran was also noted as having a history of nervousness, 
acknowledged by both the Veteran's physicians and his friends           
[see the July 24, 1979 VA Progress Note, page 6; see also the lay 
statements of E.G. and C.J.L. submitted in February 1980], there 
is no evidence of any in-service treatment for, or diagnosis of 
any psychiatric disability.  The Board adds that the evidence of 
record dated subsequent to 1981 also fails to show that the 
Veteran was treated for, or diagnosed with any psychiatric 
disability.  

Finally, there is no evidence of record demonstrating that the 
Veteran had a renal disease in service, and the Veteran does not 
so contend.  

Concerning in-service injury, the appellant in essence contends 
that the Veteran's combat experiences constituted psychic injury 
which contributed to the Veteran's fatal heart disease.  The 
record clearly demonstrates that the Veteran was a veteran of 
combat, having earned both the Combat Infantryman Badge and the 
Purple Heart during his service in World War II.  The Board finds 
that element (2), in-service injury, is arguably met.  

The Board will therefore turn to crucial element (3), medical 
nexus.  Prior to February 2010, there was no evidence of record 
addressing whether any connection could be identified between the 
Veteran's fatal heart or renal disease and his in-service combat 
experiences.  As such, and per the request of the Veteran's 
representative [see the Appellant's Post-Remand Brief, page 3], 
the Board requested medical opinions from a VHA medical expert 
regarding the etiology of the Veteran's fatal heart condition.  

Specifically, the Board first asked the expert, Dr. L.B., to 
determine whether it was as likely as not that the Veteran's in-
service combat stressors directly caused or contributed to the 
Veteran's fatal heart disease, heart failure, or renal failure.  
The Board then asked the expert to determine if the Veteran 
developed an acquired psychiatric disability, to include PTSD, as 
a result of his in-service combat stressors, and if so, whether 
it is was as likely as not that such disability caused or 
contributed to the Veteran's fatal heart disease, heart failure, 
or renal failure.  

In response to the first question, Dr. L.B. pertinently reported 
after a complete review of the Veteran's medical history that it 
"would be mere speculation for me to say [the Veteran's] in-
service stressor led to heart disease and renal disease . . . ."  
In support, Dr. L.B. specifically cited to the approximate 50 
year gap between the stressor occurrence and the Veteran's death, 
as well as the Veteran's prior history of hypertension and 
alcoholism which "could easily cause the heart failure and the 
renal failure."  See the February 2010 VHA expert's report, page 
1.  

Dr. L.B. also determined that although the Veteran likely had a 
stressor that would be severe enough to cause PTSD, based on a 
review of the Veteran's medical history, "it would be mere 
speculation for me to diagnose post traumatic stress disorder . . 
. ."  Again, the expert reasoned that the only symptom of PTSD 
noted in treatment records from the time the Veteran separated 
from service in 1945 to the time of his death in 1992 was 
anxiety, and that there was crucially no mention that the Veteran 
experienced any other required PTSD symptomatology, to include 
intrusive thoughts, sleep disturbance, or nightmares.  Without 
the benefit of an interview, the examiner could not diagnose the 
Veteran with PTSD without speculation.  See the VHA expert's 
report, page 1.  As noted above, no medical report of record 
indicates that the Veteran was ever diagnosed with PTSD.

Finally, regarding whether the Veteran had any other psychiatric 
condition that could have caused or contributed to the Veteran's 
fatal heart or renal failure, Dr. L.B. pertinently indicated that 
he also could not resolve this question without resorting to 
speculation.  He indicated that the Veteran's prior treatment 
reports "somewhat offhandedly" indicate that the Veteran had 
anxiety in 1979 and in the early 1980s, but that these notations 
where written by general physicians and not psychologists.  Dr. 
L.B. acknowledged that people with anxiety or PTSD often abuse 
alcohol, but pertinently highlighted that simply because this is 
the case does not mean that the Veteran had a psychiatric 
disability that caused his heart disease, heart failure, or renal 
failure.  Indeed, the expert noted that the Veteran had "so many 
contributing factors including high blood pressure and 
alcoholism."            See the February 2009 VHA expert's 
report, page 2.  

The Court has instructed that, in order for a medical opinion to 
be given weight, it must be: (1) based upon sufficient facts or 
data; (2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied to 
the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 
(2008).  Contrary to the recent assertions of the appellant [see 
the August 6, 2010 Appellant's Brief, page 2], the Board finds 
that the VHA medical expert provided cogent and adequate 
rationale based on reliable principles, as to why he could not 
draw a conclusion as to the impact, if any, the Veteran's in-
service stressors or claimed psychiatric disabilities had on the 
Veteran's subsequent development of his fatal conditions.  
Indeed, the expert specifically referenced other risk factors, to 
include a history of nonservice-connected hypertension and 
alcoholism, which could have contributed to the Veteran's fatal 
heart or renal failure.  The expert also highlighted the 
approximate 50 year gap between the time the Veteran experienced 
his combat stressors and the time that he passed away in 1992.  

Further, the examiner could not diagnose the Veteran with PTSD 
because the evidence of record as a whole failed to reflect that 
the Veteran exhibited certain symptomatology generally associated 
with PTSD, such as nightmares, sleep disturbance, or intrusive 
thoughts.  Indeed, by regulation the diagnosis of post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis 
that conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).  It appears that the 
VHA expert could not render such a diagnosis due to the Veteran's 
lack of documented PTSD symptomatology found in the record. 

Thus, there is no medical evidence of record demonstrating a link 
between the Veteran's combat experience and the development of 
his fatal heart disease or renal failure.  Further, the medical 
evidence of record also fails to demonstrate any relationship 
between the claimed PTSD, or any other psychiatric disability, 
and the Veteran's fatal conditions.  Indeed, even if the Board 
were to concede that the Veteran developed an acquired 
psychiatric disability during his lifetime as a result of in-
service combat experiences, the appellant's cause of death claim 
still lacks evidence demonstrating that such disability caused or 
contributed to the Veteran's heart disease or renal failure.

The appellant has been accorded ample opportunity to present 
medical evidence in support of her claim.  She has failed to do 
so.  That is, she has presented no probative medical evidence 
indicating that the Veteran had PTSD, that any acquired 
psychiatric disability the Veteran may have had was in fact 
related to the Veteran's military service, or that the Veteran's 
fatal heart disease or renal failure was related to his service, 
or to any diagnosed psychiatric disability.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a claim 
for VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If [an appellant] wishes help, 
[s]he cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."        See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).
In December 2009, the appellant's representative submitted a 
brief citing multiple independent medical studies that 
purportedly conclude that PTSD causes or contributes to heart 
disabilities among veterans.  See the December 2009 Appellant's 
Post-Remand Brief, pages 1 and 2.  Although medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence [see Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1)], the cited articles submitted by 
the appellant are of a general nature and do not contain any 
information or analysis specific to the appellant's case, or the 
Veteran's condition. As such, the treatise evidence submitted by 
the appellant is of no probative value.  The Court has held on 
several occasions that medical evidence that is general in nature 
cannot support a claim.  See generally Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue. 
See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has fully considered the appellant's lay statements, as 
well as the lay statements of the Veteran's friends.  The 
questions involved in this case, however, involve the etiology of 
a disability-namely, whether the Veteran's fatal conditions were 
due to in-service combat experience, or to a subsequently 
developed psychiatric disability to include PTSD.  These 
questions require opinions from persons with medical expertise, 
as the answers cannot be ascertained through lay observation.  
Neither the appellant, nor the Veteran's friends have been shown 
to possess the requisite medical training or credentials needed 
to render a competent opinion as to these questions.  
Accordingly, the lay opinions attributing the Veteran's cause of 
death directly to service or to an acquired psychiatric 
disability do not constitute competent medical evidence and lack 
probative value.                    See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  As outlined above, the competent 
evidence weighs against a finding that the disability is directly 
attributable to in-service combat experiences or to an acquired 
psychiatric disability incurred as a result of in-service combat 
experience.  

The Board is sympathetic to the appellant's loss of her husband, 
but it must rely on the competent medical evidence in making its 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
[Board is prohibited from making conclusions based on its own 
medical judgment].  In the present case, the competent medical 
evidence shows that the Veteran developed arteriosclerosis in 
October 1975, and ASCAD in July 1979, more than thirty years 
following the Veteran's separation from service, which ultimately 
led to his death.  As for whether the competent evidence 
demonstrates that the Veteran's death was directly due to 
military service, or to a psychiatric disability caused by 
military service, the preponderance of the evidence is against 
such a finding.  Therefore, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


